EXHIBIT 99.2 TRANSACTIONS SINCE MARCH 3, 2016 The following Reporting Persons engaged in the following transactions with respect to the Issuer’s Common Stock since March 3, 2016: Platinum Partners Value Arbitrage Fund L.P. Transaction Date Numberof Shares Priceper Share Type of Transaction 2/24/2016 $ Purchase 3/3/2016 $ Purchase 3/22/2016 $ Purchase 3/23/2016 $ Purchase 3/24/2016 $ Purchase 3/28/2016 $ Purchase 3/28/2016 $ Purchase 3/30/2016 $ Purchase 3/31/2016 $ Purchase 3/31/2016 $ Purchase 4/4/2016 $ Purchase There were no other transactions effected by any other Reporting Person since March 3, 2016.
